Citation Nr: 1544982	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  04-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for anxiety disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active duty from September 1980 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and July 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan (RO). 

The Veteran was scheduled for a Central Office hearing in April 2005, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

This case was previously before the Board in December 2005, November 2007, and September 2010.

In November 2007, the Board issued a decision which denied the Veteran's claims herein.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  In September 2010, the Board issued an order vacating its November 2007 denial, and remanded the case for additional development, in accordance to the Court directives. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Board sincerely regrets the additional delay, but finds that further development is necessary before this case is adjudicated.

The Board remanded the case in September 2010 directing, in part, that the Veteran be provided with VA examinations for his claimed disorders.  The Veteran was provided with VA examinations in November 2014, and was scheduled for another two examinations in March 2015 and April 2015.  The Veteran was detained the day before his March 2015 examination, and placed in a rehabilitation facility until May 2015.  As such, he was unable to attend the scheduled VA examinations. 

A remand is required for a new examination(s).  The Board finds that the November 2014 examinations are inadequate, as neither one of them addresses whether a head injury in active service could have caused the Veteran's current disorders.  Instead, the reports from the examinations stated that the Veteran's "experiences in the military" did not cause or aggravate his disorders.  In addition, it is unclear from the examiner's reports whether the examiner reviewed and considered the Veteran's Social Security Administration records, and considered the April 15, 1989 hospital record.  As such, the Veteran must be provided with new VA examinations to address the nature and etiology of any current residuals of head injury.

The Board here notes that preliminarily, it finds the Veteran's account that he experienced a head injury in active service, on or about April 15, 1989, to be credible.  The Veteran has attested to the injury on numerous occasions.  He has also provided (albeit undated) photographs of his head with stiches on it.  In addition, an April 15, 1989, hospital admission slip is of record (unfortunately, it does not state what the nature of the Veteran's hospital visit was).    

However, it is important for the Veteran to understand that an active service injury in and of itself, with no residuals (or after-effects) or disabilities resulting from the injury, is not compensable.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In short, in order to receive service connection, the Veteran must be currently experiencing a disability which is due to his active service injury (or must have experienced such a disability at any time during the period on appeal).  This is precisely what the VA examinations aim to ascertain - whether the Veteran experiences any current disorders and, if so, if those disorders are related to his in-service head injury. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any head injury/traumatic brain injury residuals that are present, and the nature and etiology of any present anxiety disorder (or any other psychiatric disorder).  The claims folder and a copy of this remand must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  For the purpose of this examination, the examiner is asked to assume that the Veteran's head injury took place on or about April 15, 1989, as he has reported.  A notation to the effect that this record review took place should be included in the report.  The VA examiner is requested to provide opinions specifically addressing the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any current residuals of a head injury (all current diagnoses should be listed) had their onset during the Veteran's active service or are otherwise causally related to his service, to include the April 1989 head injury?

b) Is it at least as likely as not (a 50 percent probability or greater) that any current anxiety disorder or other psychiatric disorder (all current diagnoses should be listed) had its onset during the Veteran's active service or is otherwise causally related to his service, to include the April 1989 head injury?  The examiner should also provide an opinion as to whether the Veteran's current anxiety disorder or other acquired psychiatric disorder (all current diagnoses should be listed) was caused or aggravated by residuals of a head injury.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 
   
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Once again, the examiner is asked to assume that the Veteran has provided a credible account of his head injury, and that said injury occurred on or about April 15, 1989.

2. Then, readjudicate the claims.  If any of the claims remain denied, issue a supplemental statement of the case, allow appropriate time for response, and then return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


